DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/21 has been entered.

Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the See MPEP 2103(c).  
Contingent Limitations
	Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
The following claims and language can be considered to be “contingent limitations” and should be revised.  
Claim 1: “upon determining that one or more required transaction details have been received”, there is no positively recited step of determining that the one or more required transaction details have been receives.  “Enabling a user interface element” is contingent on the determining. Therefore, the enabling is contingent and need not be given patentable weight;
in response to receiving a selection of the user interface element”, there is no positively recited step of user inputting a selection.   Rendering the subsequent action contingent and lacking in patentable weight.
For “displaying a capture user interface having a target area”, there is no positively recited step of the device capturing the capture user interface.   Rendering the subsequent action contingent and lacking in patentable weight.
Claim 23: “displaying a capture user interface having a target area”, there is no positively recited step of the device capturing the capture user interface.   Rendering the subsequent action contingent and lacking in patentable weight.
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 

Claim 1: “operable to”, “enabling”, “to be optically identified”; 
Claim 8: “to create an optical representation”; and 
Claim 23: “operable to receive”, “enabling”, “operable to initiate”, “to perform”. 

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 23 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   The claims recites the limitation "the one or more transaction detail".  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-6 are rejected by virtue of dependency on a rejected based claim. 
Claim 1 is also rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   The claims recites the limitation "the requesting device".  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-6 are rejected by virtue of dependency on a rejected based claim. 

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Regarding claim 15, the claim is directed to non-statutory subject matter because they are directed to computer readable media that cover signals per se
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).  Appropriate correction is required.
Claims 16-17, 19-20, and 22 are rejected by virtue of dependency on a rejected based claim. 
Claims 1, 4-6, 8, 11-17, and 19-23 are rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   

   These changes do not affect the 35 USC 101 abstract idea determination because they are part of “generic computer” being used as a tool to perform the abstract idea.
The examiner will discuss below the abstract idea determination and the technical specific elements in the claims that the examiner has determined to be 
Claim 1 recites a method to performing secured commercial transactions, which is an abstract idea of Certain Methods of Organizing Human Activity Claims 8, 15, and 23 recite a similar abstract idea. 
This judicial exception is not integrated into a practical application because the claimed invention does not improve a technology or technical field, but merely links the use of the judicial exception to a particular technological environment or field of use.   
The claim’s technical elements such as using “an open network”, “user interface”, “a server”, “a requesting device”, and “a responding device” to perform secured transaction by providing cryptic codes and image as identifications for goods/services, payer and/or payee, considered individually or in combination, are merely using/applying a computer as a tool to perform an abstract idea.   Further, the Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea).  
Independent claim 8 introduces the additional elements of “a trusted server”, “a camera”, “a capture user interface”, and “a transaction core engine”.  These are part of a computer system that is being used as a tool to perform the abstract idea.
Independent claim 15 introduces the additional elements of “a computer readable medium” and “one processor”. These are part of a computer system that is being used as a tool to perform the abstract idea.
Independent claim 23 introduces the additional elements of “one processor for the requesting device”, “one processor for the server”, “one processor for the responding device”, “a first memory encoding computer executable instructions”, “a second memory encoding computer executable instructions”, and “a third memory encoding computer executable instructions”. These are part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claim 4 introduces the additional elements of “payee device”. This is part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claim 5 introduces the additional elements of “payor device”. This is part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claims 6, 8, 11-14, 16-17, and 19-22 contain, for the purpose of the 35 U.S.C. 101 analysis, no new additional elements and the analysis from the independent claim applies here.


Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that the claims are patent eligible under 35 USC 101, the examiner respectfully disagrees.  The claims are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), and are directed to a judicial exception (an abstract idea) without being integrated into a practical application or the claim elements constituting significantly more under the 35 USC 101 analysis.   
In response to applicant's argument that: 
“Applicants respectfully submit that the majority of the Office Action response was based upon the PTAB decision discussing claimed features other than the newly added features in the previous amendment. For the most part, these discussion provided by the PT AB is irrelevant to the newly added features argued in the prior response,”
the examiner respectfully disagrees.   The examiner has been very careful in addressing each and every amendment that the applicant has made in each office action.   For completeness, the examiner lists below the reasoning why each amendment has not changed the PTAB learned holdings.
(From the Non-Final Rejection dated 2/7/20) 
“Regarding the amended language, the examiner has determined that these changes are, for the purpose of the 35 USC 101 patentability determination, inconsequential.  The reasons are as follow: 
the applicant 
Added the data are transmitted over “an open network”.  Most network used in multiparty commerce communications are open.  See applicant’s argument page 12, paragraph 2, for support for this point.  Close networks are used mostly within a company.  This addition is similar to saying the telecommunication voices are carried over the nationwide telephone lines.
Added that the user’s picture is “digitally modified based upon the one or more transaction images such that the secure transaction image is optically distinct from the user provided image, the secure transaction image.”  Firstly, the specification does not specifically defined what constitutes user’s image modification.  In fact, neither the specification nor the claims is definitive on who is doing the modification.  At best, the specification hints that the modification has more to do with the storage requirement (perhaps data formatting?).  See last sentence of paragraph 27.  Public policy requires that, the modification be broadly and reasonably interpreted to include the regular data storage normalization.  
Added “in a manner that allows the secure transaction image to be optically identified”.  It is fundamental that most images are optically identified – like food is normally judged by tasting.
Added “camera” and “display”.  These are tools necessary in capturing and viewing images.
Added “upon determining the secure transaction image is located within the target area, automatically causing capture of the secure transaction image using the camera.”  This is an image sensing similar to motion sensor that can trigger a 35 USC 101 rejections.  
“wherein creating the secure transaction image comprises:[[;]] retrieving a user provided image associated with a requesting device” – this is just procedures – get the reference picture in order to compare the pictures.  Business procedures are abstract in nature.
Added “in response to capturing the secure transaction image, automatically sending, by the responding device via the open network, the secure transaction image to a transaction core engine as the candidate image” – this is another procedures – after taking the picture, send the picture for analysis.  Business procedures are abstract in nature.
 In conclusion, the amended language has not changed the PTAB’s 35 USC 101 analysis in anyway.
(From the Final Rejection dated 8/28/20) 
“The amended language contains essentially one additional element – that the transaction image being encrypted.  For each independent claim, 
To independent claim 1, the applicant added “is an optical representation of encoded and encrypted transaction details, the secure transaction image”.
To independent claim 8, “created by digitally modifying a basis image based upon one or more transaction details of a transaction to create an optical representation of encoded and encrypted transaction details decipherable by a trusted server”  
To independent claim 15, “of an optical representation of encoded and encrypted transaction details decipherable by the server”.
To independent claim 23, “by digitally modifying a basis image based upon one or more transaction details of a transaction to create an optical representation of encoded and encrypted transaction details decipherable by a trusted server”.
They are all essentially asserting that the image is now an encrypted image.   
The addition of this new element, however, does not change the 35 USC 101 analysis and determination for the following reasons: 

(2) the application and utility of the encryption as disclosed is merely using existing technology in its conventional way (similar to using “generic computer”). 
	This reasoning is supported by the applicant’s own specification, which states that “any type of compress and/or encryption may be employed with the embodiments disclosed herein” (emphasis examiner’s).  See para 64.   The technical elements – the camera, processor, and network – are the same as before...   The examiner will discuss below the abstract idea determination and the technical specific elements in the claims that the examiner has determined to be “generic computer”... It is important to remind ourselves of the PTAB’s well reasoning for rejecting the claims as unpatentable under 35 USC 101.”   
(Similarly, the examiner has addresses the latest changes in the office action as follow.)
“The amended language contains one general change related to the user interface – e.g. “generating a user interface operable to receive the 
   These changes do not affect the 35 USC 101 abstract idea determination because they are part of “generic computer” being used as a tool to perform the abstract idea.”

In response to applicant's argument that: 
“Applicants note that the problems addressed by the present disclosure relate to enabling the secure transmission of transaction data over an open network, which is known to have problems related to security. For example, claims of the present application encrypt and encode transaction details by digitally altering an image. The digitally altered image uniquely 
the examiner respectfully disagrees.   The applicant is trying to patent the idea of authentication by comparing input data to a reference data (e.g. comparing the image to an image on file), and, in the process, using encryption for data transmission.  Perhaps, the goal of authentication can be achieved this way; but that is because of the abstract idea of comparing an input information to a reference information.  It is important to note that the invention is not about improving authentication technology, nor is it about improving encryption technology.  It is about applying existing technology to carry out an abstract idea.  It is not patentable.  Similar to the use of “generic computer” in the steps of calculating synthetic hedge collateralization requirement in Alice is not patentable under 35 USC 101.   


In response to applicant's argument that: 
“(citing DDR)… the inclusion of the open network contextualizes the claims as a solution to a problem that is inherent to a network, thus the claims should be found allowable under the same rationale set forth in DDR Holdings,”
the examiner respectfully disagrees.   Open network is probably why encryption is needed.  But in many cases, communications are encrypted even when carried out in more secured channels, meaning encryption has the utility even when the network is private because of the possibility of unwanted intrusion.  The main point of encryption is to prevent comprehension when message is accessed without authorization.   This is what the claimed invention is doing.   With regard to DDR, encrypting data for authentication is very different from technically displaying information on an electronic screen.  One does not need a computer to secret codes/images to communicate (including 

In response to applicant's argument that: 
“Office Action has failed to show how regular data storage normalization is an abstract idea that falls within the category of Certain Methods of Organizing Human Activity",”
the examiner respectfully disagrees with the applicant’s reasoning.  The examiner is not saying that every element in the claims is “an abstract idea that falls within the category of Certain Methods of Organizing Human Activity”. For example, the examiner stated above that “the claim’s technical elements such as using “an open network”, “user interface”, “a server”, “a requesting device”, and “a responding device” to perform secured transaction by providing cryptic codes and image as identifications for goods/services, payer and/or payee, considered 

In response to applicant's argument that: 
“Applicants are unable to see how judging food by tasting is relevant to the claim language,”
the examiner will respectfully explain.   The examiner stated "in a manner that allows the secure transaction image to be optically identified". It is fundamental that most images are optically identified – like food is normally judged by tasting.  The comparison is between the two common sensory inputs – visual and taste.   To identify an image, it is usually done optically.  Just like to identify/judge food, it is usually done be tasting.  The examiner hopes is help clarify the matter.

In response to applicant's argument that: 
“(following the optical argument)… Applicant respectfully request that the Patent Office provide relevant case law or citations from the MPEP to support the Office Action's position that this feature is related to a method of organizing human activity,”
the examiner respectfully disagrees.   Again, the examiner is not saying that every element in the claims is “an abstract idea that falls within the category of Certain Methods of Organizing Human Activity”.

In response to applicant's argument that: 
“similar to the Office Actions other interpretations, Applicants are unsure how capturing an image using a motion sensor fall within the category of organizing human activity.,”
the examiner respectfully disagrees.   Again, the examiner is not saying that every element in the claims is “an abstract idea that falls within the category of Certain Methods of Organizing Human Activity”.

In response to applicant's argument that: 
“Business procedures are abstract in nature." Applicants respectfully request that the Patent Office provide support for this assertion so Applicants can have a reasonable opportunity to reply,”
the examiner respectfully restates that the statement is commonsense.  Not every sentence that the examiner writes has to be referenced to the MPEP.   

In response to applicant's argument that: 
“Applicants have again reviewed the relevant case law, MPEP, and guidance set forth by the MPEP and have not found an instance in which encryption has been determined to fall within the category of abstract ideas related to certain methods of organizing human activity,”
the examiner respectfully disagrees.   Again, the examiner is not saying that every element in the claims is “an abstract idea that falls within the category of Certain Methods of Organizing Human Activity”.

In response to applicant's argument that: 
“Despite the issues noted above, and in the interest of expediting prosecution, Applicants have further amended the claims in this response… Claim 23 recites similar features… independent claim 8, as previously presented, also recites specific user interface features,”
the examiner respectfully disagrees.   As stated above:

   These changes do not affect the 35 USC 101 abstract idea determination because they are part of “generic computer” being used as a tool to perform the abstract idea.”

In response to applicant's argument that: 
“Here, like in Trading Technologies, the claimed technology impart a specific functionality which solves an inherent problem related to the secure transfer of data over an open network,”
the examiner respectfully disagrees.   One must read Trading Technologies narrowly in deference to the Alice Court’s emphatic prohibition against patenting abstract ideas that lack genuine innovation beyond the use of generic computers.  To be patent eligible, an abstract idea must be accompanied by recognizable technical innovation/breakthrough.  In Trading Technologies v. CQG, the court held that it is not an abstract idea because of (1) the improvement in the data processing in GUI – that the best bid and best ask prices would change based on updates received from the market, and (2) the “static price axis” element of the patents in suit was an “inventive concept,” which eliminated some problems of prior GUIs relating to speed, accuracy and usability.  There are no equivalent to be found in the claimed invention.   The court emphasized this very point in a later decision that in “claim[ing] a technological solution to a technological problem, the patent must actually claim the technological solution.”  See Dropbox, Inc. v. Synchronoss Techs., Inc. below.  

In response to applicant's argument that: 
“Based upon the rational set forth by the court in Core Wireless, the claims at issue in the pending application are similarly directed towards 
the examiner respectfully disagrees.   First, it is important to note that Core Wireless does not change/overrule the guidelines given by the Court in Alice.  Beyond that, the facts of the Core Wireless patent are different from the applicant’s claims.  Core Wireless court indicated that the claim limitations interface improvement "specify a particular manner by which the summary window must be accessed."   Specifically, the Core Wireless invention (1) "restrains the type of data that can be displayed in the summary window," and (2) "requires that the device applications exist in a particular state."  All the required elements are not present in the claimed invention.

In response to applicant's argument that: 
“The lack of preemption is further evidenced by the fact that the Office Action cannot identify relevant prior art to reject the claims.,”
the examiner respectfully disagrees.   The 35 USC 101 patent eligibility determination is not a prior art analysis.

In response to applicant's argument that: 

the examiner respectfully disagrees.   The examiner respectfully refers the applicant to the discussion above on the abstract idea determination and the technical specific elements in the claims that the examiner has determined to be “generic computer” used in to perform the abstract idea.

In response to applicant's argument that: 
“The unconventionality of the claims is demonstrated both by the claims unique solution and the fact that the Patent Office has been unable to identify any relevant prior art to reject the claims,”
the examiner respectfully disagrees.   Again, the 35 USC 101 patent eligibility determination is not a prior art analysis.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

Examiner, Art Unit 3692

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698